772 N.W.2d 48 (2009)
Gerald MASON and Karen Mason, Plaintiffs-Appellees/Cross-Appellants,
v.
CITY OF MENOMINEE, Defendant-Appellant/Cross-Appellee.
Docket No. 138625. COA No. 282714.
Supreme Court of Michigan.
September 23, 2009.

Order
On order of the Court, the application for leave to appeal the February 26, 2009 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.